department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosure notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s hh department of the treasury internal_revenue_service p o box irs cincinnati oh date date employer id number contact person id number contact telephone number contact fax number uil legend p state r date do you meet the operational_test under sec_501 of the code no for the reasons described below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records e dear facts issues you were incorporated on date r in the state of p your purposes include without limitation strengthening the natural products economy by developing model processes practices and procedures to contribute to the sustainability and development of markets that make fresh and healthy foods available to all people contributing to healthy and sustainable lifestyles for all by promoting products and programs from regional farmers businesses and artisans letter rev catalog number 47630w pursuing programs and partnerships that have environmental social and economic integrity supporting the efforts of other charitable organizations by making the market space available for their promotion and outreach your organization provides the surrounding community with a marketplace where farmers businesses and artisans sell their goods directly to the public one day per week you also provide e e e special events where local craft vendors can sell their products cooking demonstrations and other educational programs for adults and monthly educational events for children one day per month space at the market for local non-profits to promote their activities you are managed through your board_of directors and a contracted market manager the board meets on a monthly basis to discuss the weekly markets and how to improve them the various community and children’s projects and marketing strategies since your beginning you have engaged in a market where farmers and other vendors sell their products to the community at large the other vendors are allowed to sell prepared food products such as soups bread coffee etc at minimal overhead and marketing expenses at least two of your directors and officers sell products as vendors at your market your market is open every saturday from march to december vendors are selected by the board_of directors after submitting an application detailing their growing meat processing or baking practices food vendors are charged small fees that do not exceed dollar_figure per week you have promoted the market through the dissemination of weekly newsletters building and hosting a website and building a presence in the local farmers’ market community your organization is funded by community donations and vendor fees your expenses consist of insurance marketing supplies professional fees and expenses related to special events sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this letter rev catalog number 47630w requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_61_170 1961_2_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses' registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization's members revrul_67_216 1967_2_cb_180 established that a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may be exempt from tax under sec_501 of the code revrul_68_167 1968_1_cb_255 held that a nonprofit organization created to market the cooking and needlework of needy women may be exempt from tax under sec_501 of the code the organization operated a market where it sold the cooking and needlework of these women who were not otherwise able to support themselves and their families the organization provided a necessary service for needy women by giving them a market for their products and a source_of_income in revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects in revrul_73_127 1973_1_cb_221 the service held that an organization that operated a cut-price retail grocery outlet and allocated a small portion of its earnings to provide on-the-job training to the hard-core unemployed did not qualify for exemption the organization's purpose of providing job training for the hardcore unemployed was charitable and educational within the meaning of the common_law concept of charity however the organization's purpose of operating a retail grocery store was not the ruling concluded that the operation of the store and the operation of the training program were two distinct purposes since the former purpose was not a recognized charitable purpose the organization was not organized and operated exclusively for charitable purposes revrul_80_287 1980_2_cb_185 involved a nonprofit lawyer referral service that arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities were directed toward assisting individuals in obtaining preventive or remedial legal services and as such were not specifically designed to confer a charitable benefit on the community although the lawyer referral service provided some public benefit a substantial purpose of the program was promotion of the legal profession in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the petitioner’s activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education letter rev catalog number 47630w in 302_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization had an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 950_f2d_365 7th cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify under sec_501 of the code the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including that the operations were presumptively commercial the organization competed with restaurants and food stores used profit-making pricing formulas consistent with the food industry and incurred significant advertising costs application of law you are not described in sec_501 of the code nor sec_1_501_c_3_-1 of the regulations because you fail the operational_test specifically the facts show you are not operated exclusively for sec_501 purposes but for the purpose of facilitating sales for the benefit of vendors at your farmers’ market you are not operated exclusively for an exempt_purpose as described in sec_1_501_c_3_-1 of the regulations the facts show you engage in a substantial non-exempt activity similar to a commercial enterprise by operating an open market for farmers and other vendors which includes members of your governing body contrary to sec_1_501_c_3_-1 of the regulations you are operated for the substantial purpose of providing private benefit to vendors of products at your market although the market includes educational events more than an insubstantial part of your activities are in furtherance of the non-exempt purpose of being a profitable outlet for your vendors this is evident by the fact that you state these businesses are given the opportunity to sell their products with minimal overhead and marketing expenses you not only provide the outlet for them to sell their products you provide marketing and cover overhead expenses that the vendors would otherwise have to expend because your governing body members are also vendors this private benefit constitutes inurement sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community any consumer education you provide is incidental to the sale of the vendors’ products you are similar to the organization described in revrul_61_170 in your case your primary purpose is to provide a commercial market for vendors while the public may benefit from an increase in market selection and the educational programs that you provide the overall purpose of your organization is to serve and benefit the vendors selling at the market and not the general_public you are not like the organization in revrul_67_216 because you do not operated exclusively to instruct the public instead you utilize resources to help vendors gain visibility to potential buyers through the vehicle of your market letter rev catalog number 47630w unlike the organization described in revrul_68_167 you do not serve needy individuals who are not otherwise able to support themselves and their families your activities are in effect identical to those of the cooperative art gallery described in revrul_71_395 you operate for the purpose of providing space to local farmers and vendors to exhibit and sell their products exhibiting and promoting the sales of products for the benefit of private individuals does not qualify for exemption under sec_501 of the code you are similar to the organization described in revrul_73_127 because the operation of the farmers’ market and your provision for educational programs are two distinct purposes because the operation of a market is not a recognized charitable or educational purpose you are not operated exclusively c purposes like the organization described in revrul_80_287 your activities directly promote and facilitate the sale of products of by for-profit vendors as held in better business bureau of washington d c inc v united_states a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code the operation of your farmers’ market a substantial part of your activities is a non-exempt purpose you are similar to the organizations described in the american institute for economic research v united_states and living faith inc v commissioner you are operating a market in competition with other commercial markets your sale of products such as fruits vegetables meats soups breads and coffee is indicative of a business your sources of revenues are mainly from vendor fees and your expenses are mainly for marketing supplies and professional fees your market is a significant non-exempt commercial activity that is not incidental to the achievement of other educational_purposes your position you state that your market provides access to fresh and healthy foods to all people and contributes to healthy and sustainable lifestyles for all people by promoting products and programs from regional farmers businesses and artisans you will e e e e provide a central location for small local farmers to sell their produce and meat when they would otherwise be unable to do so assist in growing the area’s ability to provide food for the community help producers to sell products at a profit so they can purchase equipment to increase their cultivation and efficiency practices and allows small vendors to sell certain food products with minimal overhead and marketing expenses our response to your position by providing a profitable outlet for local farmers and vendors you are primarily serving the private interests of the businesses and individuals who come to your market to sell their products the facts show the gathering of local residents for educational_purposes is secondary to the commercial activities that occur at your market conclusion you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code because you do not meet the operational_test your activities are indistinguishable from the similar activities of an ordinary commercial enterprise and these activities provide substantial private benefits to your vendors since members of your governing body are vendors this private benefit also letter rev catalog number 47630w constitutes inurement therefore we conclude that you do not meet the operational_test for exemption under sec_501 of the code accordingly you must file federal tax returns and contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status in the event your protest is reviewed and overturned by the office of appeals we have concluded that you would qualify for the foundation classification currently documented in the administrative record if you don't file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely tamera ripperda director exempt_organizations enclosure publication letter rev catalog number 47630w
